          Case 2:20-cv-01645-JD Document 15 Filed 12/29/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MCCARTHY & COMPANY, P.C.,                                  CIVIL ACTION
             Plaintiff,

               v.

JOANNE STEINBERG, individually and as                      NO. 20-1645
Executor of the Estate of Harris E. Fox,
deceased,
                     Defendant.

                                           ORDER

       AND NOW, this 28th day of December, 2020, upon consideration of Defendant Joanne

Steinberg’s Motion to Dismiss Plaintiff’s Complaint in Part (Document No. 3, filed April 3,

2020), Plaintiff’s Response in Opposition to Defendant’s Motion to Dismiss Plaintiff’s

Complaint in Part (Document No. 5, filed April 24, 2020), and Defendant’s Reply to Plaintiff’s

Response in Opposition to Defendant’s Motion to Dismiss Plaintiff’s Complaint in Part

(Document No. 6, filed May 8, 2020), for the reasons stated in the accompanying Memorandum

dated December 28, 2020, IT IS ORDERED that Defendant’s Motion to Dismiss Plaintiff’s

Complaint in Part is GRANTED IN PART and DENIED IN PART, as follows:

           1. The motion is DENIED to the extent it seeks dismissal of Counts 1 and 2 of the

Complaint against defendant as an individual; and

           2. The motion is GRANTED to the extent it seeks dismissal of all Counts against

defendant as Executor of the Estate of Harris E. Fox.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
